





CITATION:
Roth v. Bourolias, 2011 ONCA 760



DATE: 20111202



DOCKET: C53867



COURT OF APPEAL FOR ONTARIO



Feldman, Sharpe and Epstein JJ.A.



BETWEEN



Judy Roth



Applicant (Appellant)



and



Peter Bourolias



Respondent (Respondent



Judy Roth, in person



Stephen Jackson, for the respondent



Heard and released orally: November 25, 2011



On appeal from the order of Justice George Strathy of the
          Superior Court of Justice dated May 17, 2011.



ENDORSEMENT



[1]

Justice Strathy addressed the motion based on the governing case law set
    out in
Scaini v. Prochnicki
, [2007] ONCA 63, which confirmed the factors
    from
Reid v. Dow Corning Corp.
, (2001), 11 C.P.C. (5
th
) 80.
    He considered each of the four factors: (1) explanation for the ten-and-one-
    half year delay; (2) inadvertence in missing the deadline; (3) bringing the
    motion promptly after discovering the dismissal; and (4) prejudice to the
    defendant. He found in favour of the respondent on each of the factors. He
    found that there was no adequate explanation for the delay and that the
    appellant did not show diligence in prosecuting the action.

[2]

Finally, Justice Strathy concluded that the passage of time of seven-and-one-half
    years since the dismissal of the action, was just too long to revive the
    action.

[3]

We see no error in his analysis. The appeal is therefore dismissed.

[4]

Costs in the amount of $1,000 inclusive of disbursements and H.S.T.

Signed: K. Feldman J.A.

Robert Sharpe J.A.:


G.J.
    Epstein J.A.


